COLLINS, J.
(dissenting).
I dissent. After several quarrels, and one separation, the wife left her husband and the children on February 15, 1899, and went to her father's house, in the same city. She took all of her clothing, and some of that belonging to the children; taking off from one of them its heavy underwear, and replacing it with lighter garments. She remained at her father's one month, but made no attempt to *165see the children. She then went to a distant part of the state, and remained until May 4. That afternoon, immediately upon her return, she went to the house where she had left the children, taking with her a brother and sister. A sister of her husband, seeing the party approaching the kitchen door, locked it, whereupon the wife raised a window, climbed in and over a table covered with dishes, and took the children out of the house, and to her father’s. I object to such conduct on the part of any parent, and protest against its indorsement, as has been done in this case by the order of this court. The mother left the children with the father, and was away three months. Four weeks of this time she was in the same city, but made no effort to see them, or even to learn of their welfare. To all appearances, she had abandoned them quite as completely as she had their father. She committed a trespass in order to obtain possession of them, and a very serious breach of the peace would have been the result, had not her husband’s mother and sister manifested great discretion and forbearance. In my judgment, the circumstances are such that the children should, in these proceedings, be remanded to the care and custody of their father, as an indication of the disapproval by this court of her conduct when taking the law into her own hands, and by force removing them from the care of those with whom she had herself left them, — with permission, of course, for the mother to proceed, in an orderly way, to obtain the care and custody of them. The community in which these people reside is entitled to have the law obeyed, and a father has some rights with respect to his children, which the courts should not entirely wipe out of existence.